2020 IL App (1st) 192398
                               Opinion filed: September 18, 2020

                                                                               FIRST DISTRICT
                                                                               FIFTH DIVISION

No. 1-19-2398

 MARQUITA McDONALD, Individually and on                     )              Appeal from the
 Behalf of All Others Similarly Situated,                   )              Circuit Court of
                                                            )              Cook County.
         Plaintiff-Appellee,                                )
                                                            )              No. 2017 CH 11311
 v.                                                         )
                                                            )              Honorable
 SYMPHONY BRONZEVILLE PARK LLC, an                          )              Raymond W. Mitchell,
 Illinois Limited Liability Company; SYMCARE                )              Judge, presiding.
 HEALTHCARE LLC, an Illinois Limited Liability              )
 Company; and SYMCARE HMG, LLC, an Illinois                 )
 Limited Liability Company,                                 )
                                                            )
         Defendants                                         )
                                                            )
 (Symphony Bronzeville Park, LLC, Defendant-                )
 Appellant).



       JUSTICE ROCHFORD delivered the judgment of the court, with opinion.
       Presiding Justice Delort and Justice Hoffman concurred in the judgment and opinion.

                                           OPINION

¶1     In this interlocutory appeal, brought pursuant to Illinois Supreme Court Rule 308 (eff. Oct.

1, 2019), we consider the following certified question: “Do[ ] the exclusivity provisions of the

Workers’ Compensation Act bar a claim for statutory damages under [the Biometric Information

Privacy Act] where an employer is alleged to have violated an employee’s statutory privacy rights

under [the Biometric Information Privacy Act]?” We answer the certified question in the negative.

¶2     In August 2017, plaintiff-appellee, Marquita McDonald, filed this class action lawsuit

against defendant-appellant, Symphony Bronzeville Park, LLC, an Illinois limited liability

company (Bronzeville), and Symphony Healthcare LLC, an Illinois limited liability company.

Therein, McDonald generally alleged that she was employed by Bronzeville from December 2016
No. 1-19-2398

to February 2017. She further alleged that she was required by her employer to provide biometric

information by scanning her fingerprint for the purpose of utilizing a fingerprint-based time clock

system implemented by defendants, as were the other members of a proposed class of defendants’

employees.

¶3     The complaint further alleged that defendants had violated—and continued to violate—

various statutory requirements of the Biometric Information Privacy Act (Privacy Act) (740 ILCS

14/1 et seq. (West 2018)) by negligently collecting this biometric information from McDonald and

the members of a proposed class of defendants’ employees without properly (1) informing the

employees in advance and in writing of the specific purpose and length of time for which their

fingerprints were being collected, stored, and used; (2) providing a publicly available retention

schedule and guidelines for permanently destroying the scanned fingerprints; and (3) obtaining a

written release from the employees prior to the collection of their fingerprints. As such, the first

count of the complaint sought, on behalf of McDonald and the proposed class members

(1) injunctive and equitable relief requiring defendants to comply with the requirements of the

Privacy Act, (2) liquidated, statutory damages of $1000 for each of defendants’ negligent

violations of the Privacy Act, and (3) statutory attorney fees and costs.

¶4     The second count of the complaint incorporated the foregoing allegations and set out a

common law claim of negligence against defendants. Therein, defendants were alleged to have a

duty of reasonable care to comply with the requirements of the Privacy Act or, alternatively, a

heightened duty to do so as the employers of McDonald and the proposed class members.

Contending that defendants had violated these duties, the complaint sought damages for the

injuries resulting from this negligence in an amount to be determined at trial. Of note, in each count

of the complaint it was alleged that as a result of defendants’ wrongful conduct, McDonald had

                                                -2-
No. 1-19-2398

suffered and continued to suffer “mental anguish and mental injury” in that she “experiences

mental anguish when thinking about what would happen to her biometric identifiers or information

if Defendants’ went bankrupt, whether Defendant will ever delete her biometric identifiers or

information, and whether (and to whom) Defendants share her biometric identifiers or

information.”

¶5     Defendants filed motions to dismiss the class action complaint. Among the arguments

raised by defendants was an assertion that any claims made by McDonald on her own behalf or on

behalf of any of defendants’ other employees would be barred by the exclusivity provisions of the

Workers’ Compensation Act (Compensation Act) (820 ILCS 305/1 et seq. (West 2018)).

¶6     In response, McDonald was granted leave to file an amended complaint in which she

(1) removed Symphony Healthcare LLC as a defendant and added as defendants two related

entities, Symcare Healthcare LLC, an Illinois limited liability company, and Symcare HMG LLC,

an Illinois limited liability company; (2) withdrew the common law negligence claim; and

(3) removed any allegation that McDonald suffered mental anguish as a result of defendants’

purported violations of the Privacy Act. The operative, amended complaint also specifically sought

recovery of liquidated damages under the Privacy Act, not any actual damages.

¶7     After full briefing by the parties, the circuit court denied the motions to dismiss the

amended complaint in a written order entered June 17, 2019. Therein, and as relevant here, the

circuit court rejected the assertion the Compensation Act preempted any claims by an employee

against an employer under the Privacy Act. Bronzeville thereafter filed a motion seeking

reconsideration of that conclusion or, alternatively, certification for immediate appeal of two

questions regarding this conclusion pursuant to Illinois Supreme Court Rule 308 (eff. Oct. 1,

2019). In a written order entered on October 29, 2019, the circuit court denied the motion to

                                              -3-
No. 1-19-2398

reconsider but certified the following question for interlocutory appeal: “Do[ ] the exclusivity

provisions of the Workers’ Compensation Act bar a claim for statutory damages under [the Privacy

Act] where an employer is alleged to have violated an employee’s statutory privacy rights under

[the Privacy Act]?” The circuit court also stayed the proceedings before it, pending resolution of

the certified question in the appellate court.

¶8     Bronzeville sought leave to appeal in November 2019, and this court granted such leave in

December 2019. Thereafter, we allowed a group of businesses facing similar class action lawsuits

by employees in the circuit courts, collectively referred to as the “Affected Illinois Employers,” to

file a brief as amicus curiae on behalf of Bronzeville.

¶9     Rule 308 provides in relevant part:

       “When the trial court, in making an interlocutory order not otherwise appealable, finds that

       the order involves a question of law as to which there is substantial ground for difference

       of opinion and that an immediate appeal from the order may materially advance the

       ultimate termination of the litigation, the court shall so state in writing, identifying the

       question of law involved. Such a statement may be made at the time of the entry of the

       order or thereafter on the court’s own motion or on motion of any party. The Appellate

       Court may thereupon in its discretion allow an appeal from the order.” Ill. S. Ct. R. 308(a)

       (eff. Oct. 1, 2019).

¶ 10   “The scope of review in an interlocutory appeal brought under Rule 308 is limited to the

certified question.” Wesly v. National Hemophilia Foundation, 2020 IL App (3d) 170569, ¶ 8. As

such, certified questions “must not seek an application of the law to the facts of a specific case.”

Rozsavolgyi v. City of Aurora, 2017 IL 121048, ¶ 21; Coldwater v. Village of Elwood, 2020 IL

App (3d) 190247, ¶ 13 (“Our review is strictly limited to the certified question, rather than the

                                                 -4-
No. 1-19-2398

propriety of the parties’ underlying claims.”). As such, and “[b]y definition, certified questions are

questions of law subject to de novo review.” Rozsavolgyi, 2017 IL 121048, ¶ 21. 1

¶ 11    In addition, answering the certified question will necessarily require us to engage in the

statutory construction of the two acts in question.

                “The fundamental rule of statutory construction is to ascertain and effectuate the

        legislature’s intent. [Citation.] The most reliable indicator of the legislative intent is the

        language of the statute itself, which must be given its plain and ordinary meaning.

        [Citation.] Where the language is clear and unambiguous, a court may not depart from the

        plain language by reading into the statute exceptions, limitations, or conditions that the

        legislature did not express.” Hayashi v. Illinois Department of Financial & Professional

        Regulation, 2014 IL 116023, ¶ 16.

The construction of a statute is also a question of law that is reviewed de novo. Id.

¶ 12    The Privacy Act was enacted in 2008 to help regulate “the collection, use, safeguarding,

handling, storage, retention, and destruction of biometric identifiers and information.” 740 ILCS

14/5(g) (West 2018). The Privacy Act defines “biometric identifier” to mean “a retina or iris scan,

fingerprint, voiceprint, or scan of hand or face geometry.” Id. § 10. “Biometric information” means

“any information, regardless of how it is captured, converted, stored, or shared, based on an

individual’s biometric identifier used to identify an individual.” Id.

¶ 13    Section 15 of the Privacy Act (id. § 15) imposes various obligations upon private entities

with respect to the collection, retention, disclosure, and destruction of biometric identifiers and



        1
         For this reason, we ignore those portions of the briefs before us in which the arguments are based
upon the specific allegations made in either McDonald’s original or amended complaint. Such issues are
simply irrelevant to the question of law presented in the certified question.

                                                   -5-
No. 1-19-2398

biometric information. These include the following:

                “(b) No private entity may collect, capture, purchase, receive through trade, or

       otherwise obtain a person’s or a customer’s biometric identifier or biometric information,

       unless it first:

                          (1) informs the subject or the subject’s legally authorized representative in

                writing that a biometric identifier or biometric information is being collected or

                stored;

                          (2) informs the subject or the subject’s legally authorized representative in

                writing of the specific purpose and length of term for which a biometric identifier

                or biometric information is being collected, stored, and used; and

                          (3) receives a written release executed by the subject of the biometric

                identifier or biometric information or the subject’s legally authorized

                representative.” Id. § 15(b).

¶ 14   The obligations imposed upon private entities are enforceable through private rights of

action. Specifically, section 20 of the Privacy Act provides that “[a]ny person aggrieved by a

violation of this Act shall have a right of action in a State circuit court or as a supplemental claim

in federal district court against an offending party.” Id. § 20. Section 20 further provides:

       “[a] prevailing party may recover for each violation:

                          (1) against a private entity that negligently violates a provision of this Act,

                liquidated damages of $1,000 or actual damages, whichever is greater;

                          (2) against a private entity that intentionally or recklessly violates a

                provision of this Act, liquidated damages of $5,000 or actual damages, whichever

                is greater;

                                                   -6-
No. 1-19-2398

                       (3) reasonable attorneys’ fees and costs, including expert witness fees and

                other litigation expenses; and

                       (4) other relief, including an injunction, as the State or federal court may

                deem appropriate.” Id.

Notably, no “additional consequences need be pleaded or proved. The violation, in itself, is

sufficient to support the individual’s or customer’s statutory cause of action.” Rosenbach v. Six

Flags Entertainment Corp., 2019 IL 123186, ¶ 33.

¶ 15   This is an important point, as we note again that the certified question specifically asks us

to consider the applicability of the Compensation Act’s exclusivity provisions to a claim against

an employer by its employee for “statutory damages” resulting from a violation of an employee’s

statutory privacy rights under the Privacy Act. We take this to refer to a claim for the liquidated

damages provided for in in the statutory text cited above and which were actually sought in the

amended complaint below, not to a claim for any greater amount of “actual damages” that, while

available under the Privacy Act, were not sought below. See 740 ILCS 14/20 (West 2018).

¶ 16   Considering that the scope of our review is limited to the specific legal question presented

(supra ¶ 10), we cannot and do not consider the applicability of the Compensation Act’s

exclusivity provisions to any specific claim against an employer by its employee for “actual

damages” resulting from a violation of an employee’s statutory privacy rights under the Privacy

Act. To do so would improperly expand the scope of the certified question and would call for “an

application of the law to the facts of a specific case.” Rozsavolgyi, 2017 IL 121048, ¶ 21. Thus,

whether and under what specific circumstances the Compensation Act would preempt such a claim

is simply not a question before this court, and we express no opinion on the matter.

¶ 17   Turning to the Compensation Act, we note that in general terms it “substitutes an entirely

                                                 -7-
No. 1-19-2398

new system of rights, remedies, and procedure for all previously existing common law rights and

liabilities between employers and employees subject to the [Compensation] Act for accidental

injuries or death of employees arising out of and in the course of the employment.” Kelsay v.

Motorola, Inc., 74 Ill. 2d 172, 180 (1978). Pursuant to the statutory scheme implemented by the

Compensation Act, the employee gave up his rights to sue in court, but recovery for injuries arising

out of and in the course of his employment became automatic. Id. The employer was compelled to

pay, but his liability became fixed under a strict and comprehensive statutory scheme and was not

subjected to the sympathies of jurors whose compassion for fellow employees often led to high

recovery. Id. “This trade-off between employer and employee promoted the fundamental purpose

of the [Compensation] Act, which was to afford protection to employees by providing them with

prompt and equitable compensation for their injuries.” Id. at 180-81.

¶ 18    With respect to the protections provided for employers, the Compensation Act specifically

states that

        “[n]o common law or statutory right to recover damages from the employer *** is available

        to any employee who is covered by the provisions of this Act, to any one wholly or partially

        dependent upon him, the legal representatives of his estate, or any one otherwise entitled

        to recover damages for such injury.” 820 ILCS 305/5(a) (West 2018).

The Compensation Act also provides that “[t]he compensation herein provided, together with the

provisions of this Act, shall be the measure of the responsibility of any employer engaged in any

of the enterprises or businesses enumerated in Section 3 of this Act.” Id. § 11. Considering these

two “exclusivity provisions,” our supreme court “has indicated that the [Compensation Act]

generally provides the exclusive means by which an employee can recover against an employer

for a work-related injury.” Folta v. Ferro Engineering, 2015 IL 118070, ¶ 14.

                                                -8-
No. 1-19-2398

¶ 19    “However, an employee can escape the exclusivity provisions of the [Compensation] Act

if the employee establishes that the injury (1) was not accidental; (2) did not arise from his

employment; (3) was not received during the course of employment; or (4) was not compensable

under the [Compensation] Act.” Id. Obviously, any claim for an intentional violation under section

20(2) of the Privacy Act (740 ILCS 14/20(2) (West 2018)) would clearly fall under the first

exception and would therefore not be preempted by the Compensation Act. However, it is under

the fourth exception to the exclusivity provisions of the Compensation Act, compensability, that

we resolve the entirety of the certified question before us.

¶ 20    As our supreme court itself has acknowledged, it “has had limited opportunity to address

what we originally meant *** when we used the phrase ‘not compensable’ to carve out a category

of injuries for which the exclusive remedy provision would not be applicable.” Folta, 2015 IL

118070, ¶ 17. The court’s jurisprudence on the matter is largely contained in a handful of decisions.

See, Pathfinder Co. v. Industrial Comm’n, 62 Ill. 2d 556 (1976); Collier v. Wagner Castings Co.,

81 Ill. 2d 229 (1980); Meerbrey v. Marshall Field & Co., 139 Ill. 2d 455 (1990); Folta, 2015 IL

118070.

¶ 21    In Folta, 2015 IL 118070, ¶ 1, our supreme court’s most recent opportunity to address this

issue, the court found an employee’s negligence action against his employer was barred by the

exclusive remedy provisions of the Compensation Act, even when the employee’s injury first

manifested after the expiration of certain statute of limitations contained therein. 2 In summarizing

the development of the compensability exception, the court stated:


        2
        The Folta decision also considered the same question with respect to the Workers’ Occupational
Diseases Act (820 ILCS 310/1 et seq. (West 2010)), an act not at issue here. See Folta, 2015 IL 118070,
¶ 1. However, as the court noted in Folta, the corresponding exclusivity provisions in the two acts “have
been viewed analogously for purposes of judicial construction.” Id. ¶ 13.

                                                  -9-
No. 1-19-2398

                “In Pathfinder ***, an employee brought a claim for disability benefits under the

      [Compensation] Act as a result of the severe emotional shock she suffered after assisting a

      coemployee whose hand was severed in a machine. The court held that ‘a psychological

      disability is not of itself noncompensable under the Workmen’s Compensation Act.’

      [Citation.] The court reasoned that this type of injury was within the concept of how we

      defined an accidental injury. The court found that the term ‘accident’ was defined broadly

      and included anything that happened ‘without design or an event which is unforeseen by

      the person to whom it happens.’ [Citation.] Therefore, the court concluded that an

      employee who suffered a sudden, severe emotional shock after witnessing the injury of a

      coemployee had suffered an accident within the meaning of the [Compensation] Act, even

      though the employee sustained no physical trauma or injury. [Citation.] Thus, the workers’

      compensation claim could proceed.

                Thereafter, in Collier, the court was asked to consider whether an employee could

      bring a common-law action to recover for the emotional distress arising from an employer’s

      conduct in failing to provide medical assistance after he suffered a heart attack. In

      addressing whether the employee could escape the bar of the exclusivity provisions, the

      court set out four categories, without citation, including consideration of whether the injury

      was ‘compensable’ under the [Compensation] Act. [Citation.] The court merely relied on

      the decision in Pathfinder to find that emotional distress was ‘compensable’ under the

      [Compensation] Act and, therefore, a claim for emotional damages could not escape the

      bar of the exclusivity provisions. [Citation.]

                Lastly, in Meerbrey, the court considered whether emotional distress suffered as a

      consequence of false imprisonment, false arrest, or malicious prosecution was

                                              - 10 -
No. 1-19-2398

       ‘compensable’ under the [Compensation] Act. Although the court recognized that some

       jurisdictions had held that the type of emotional injuries suffered as a result of being falsely

       imprisoned were not the type of ‘personal injury’ covered by workers’ compensation laws,

       the court found they were compensable where the employee failed to differentiate the type

       of emotional injuries from those suffered in Pathfinder and Collier. [Citation.]

                Thus, Pathfinder, Collier and Meerbrey stand for the proposition that whether an

       injury is compensable is related to whether the type of injury categorically fits within the

       purview of the [Compensation] Act. These cases do not stand for the proposition that

       whether an injury is compensable is defined by whether there is an ability to recover

       benefits for a particular injury sustained by an employee.” Id. ¶¶ 20-23.

The Folta decision went on to stress that it is only where “the injury is the type of work-related

injury within the purview of the [Compensation Act]” that an employer’s liability is governed

exclusively by the provisions of that act. Id. ¶ 36.

¶ 22   We are not aware of a single Illinois appellate decision, regardless of the context, applying

or expanding upon Folta’s relatively new characterization of “compensability” under the

Compensation Act as being a question of “whether an injury is compensable is related to whether

the type of injury categorically fits within the purview of the [Compensation] Act.” Id. ¶ 23. Nor

are we aware of any Illinois appellate decision applying this definition of the compensability

standard to the question of whether the Compensation Act preempts a claim by an employee

against an employer for liquidated damages under the Privacy Act. However, we do agree with the

following observation from a federal court considering the issue: “the Folta court made clear that

this inquiry is broader than just whether an injury arises out of and in the course of employment

and does, to some extent, consider the character of the injury.” Treadwell v. Power Solutions

                                                - 11 -
No. 1-19-2398

International, Inc., 427 F. Supp. 3d 984, 992 (N.D. Ill. 2019).

¶ 23   Regarding the “character of the injury” at issue here, we note that in discussing the

availability of a claim for liquidated damages by an individual “aggrieved” by a violation of the

Privacy Act, our supreme court has indicated that a “person who suffers actual damages as the

result of the violation of his or her rights would meet this definition of course, but sustaining such

damages is not necessary to qualify as ‘aggrieved.’ ” Rosenbach, 2019 IL 123186, ¶ 30.

       “Accordingly, when a private entity fails to comply with one of section 15’s requirements,

       that violation constitutes an invasion, impairment, or denial of the statutory rights of any

       person or customer whose biometric identifier or biometric information is subject to the

       breach. *** [S]uch a person or customer would clearly be ‘aggrieved’ within the

       meaning of section 20 of the [Privacy] Act [citation] and entitled to seek recovery under

       that provision. No additional consequences need be pleaded or proved. The violation, in

       itself, is sufficient to support the individual’s or customer’s statutory cause of action.”

       Id. ¶ 33.

¶ 24   This is so, the court explained, because when a “private entity fails to adhere to the statutory

procedures ***, ‘the right of the individual to maintain [his or] her biometric privacy vanishes into

thin air. The precise harm the Illinois legislature sought to prevent is then realized.’ [Citation.]

This is no mere ‘technicality.’ The injury is real and significant.” Id. ¶ 34.

¶ 25   Furthermore, in discussing how allowing a claim without requiring any further actual

damages furthered the Privacy Act’s purpose of addressing the risks and problems associated with

the improper compromise of an individual’s biometric identifiers or biometric information, our

supreme court has found:

                “The strategy adopted by the General Assembly through enactment of the [Privacy]

                                                - 12 -
No. 1-19-2398

      Act is to try to head off such problems before they occur. It does this in two ways. The first

      is by imposing safeguards to insure that individuals’ and customers’ privacy rights in their

      biometric identifiers and biometric information are properly honored and protected to begin

      with, before they are or can be compromised. The second is by subjecting private entities

      who fail to follow the statute’s requirements to substantial potential liability, including

      liquidated damages, injunctions, attorney fees, and litigation expenses ‘for each violation’

      of the law [citation] whether or not actual damages, beyond violation of the law’s

      provisions, can be shown.

                The second of these two aspects of the law is as integral to implementation of the

      legislature’s objectives as the first. Other than the private right of action authorized in

      section 20 of the [Privacy] Act, no other enforcement mechanism is available. It is clear

      that the legislature intended for this provision to have substantial force. When private

      entities face liability for failure to comply with the law’s requirements without requiring

      affected individuals or customers to show some injury beyond violation of their statutory

      rights, those entities have the strongest possible incentive to conform to the law and prevent

      problems before they occur and cannot be undone. Compliance should not be difficult;

      whatever expenses a business might incur to meet the law’s requirements are likely to be

      insignificant compared to the substantial and irreversible harm that could result if biometric

      identifiers and information are not properly safeguarded; and the public welfare, security,

      and safety will be advanced. That is the point of the law. To require individuals to wait

      until they have sustained some compensable injury beyond violation of their statutory

      rights before they may seek recourse *** would be completely antithetical to the [Privacy]

      Act’s preventative and deterrent purposes.” Id. ¶¶ 36-37.

                                              - 13 -
No. 1-19-2398

¶ 26   In contrast, and in considering the purview of the Compensation Act, we note again that

the Compensation Act’s provisions comprise a “trade-off between employer and employee

promot[ing] the fundamental purpose of the [Compensation] Act, which [is] to afford protection

to employees by providing them with prompt and equitable compensation for their injuries.”

Kelsay, 74 Ill. 2d at 180-81; Illinois State Treasurer v. Illinois Workers’ Compensation Comm’n,

2015 IL 117418, ¶ 41 (“The main purpose of the [Compensation] Act is to provide financial

protection for injured workers ***.”); Flynn v. Industrial Comm’n, 211 Ill. 2d 546, 556 (2004)

(“the Workers’ Compensation Act is a remedial statute intended to provide financial protection for

injured workers”). “The [Compensation] Act does not apply to anticipated future injuries, and an

employee’s rights under the [Compensation] Act accrue only at such time when a work-related

injury occurs.” Wieseman v. Kienstra, Inc., 237 Ill. App. 3d 721, 724 (1992).

¶ 27   In light of the above discussion, we fail to see how a claim by an employee against an

employer for liquidated damages under the Privacy Act—available without any further

compensable actual damages being alleged or sustained and designed in part to have a preventative

and deterrent effect—represents the type of injury that categorically fits within the purview of the

Compensation Act, which is a remedial statute designed to provide financial protection for workers

that have sustained an actual injury. As such, we conclude that the exclusivity provisions of the

Compensation Act do not bar a claim for statutory, liquidated damages, where an employer is

alleged to have violated an employee’s statutory privacy rights under the Privacy Act, as such a

claim is simply not compensable under the Compensation Act.

¶ 28   And, while no district of the Illinois Appellate Court has considered this particular issue,

we note that several federal courts have generally done so and more generally concluded that the

Compensation Act does not preempt a suit by an employee against an employer under the Privacy

                                               - 14 -
No. 1-19-2398

Act. See Snider v. Heartland Beef, Inc., No. 4:20-cv-04026-SLD-JEH, 2020 WL 4880163, at *5

(C.D. Ill. Aug. 14, 2020); Lenoir v. Little Caesar Enterprises, Inc., No. 19-cv-1575, 2020 WL

4569695, at *4 (N.D. Ill. Aug. 7, 2020); Cothron v. White Castle System, Inc., No. 19 CV 00382,

2020 WL 3250706, at *6 (N.D. Ill. June 16, 2020); Peatry v. Bimbo Bakeries USA, Inc., No. 19 C

2942, 2020 WL 919202, at *6 (N.D. Ill. Feb. 26, 2020); Treadwell, 427 F. Supp. 3d at 992-93

(N.D. Ill. 2019); see also Mintun v. Kenco Logistics Services LLC, No. 19-2348, 2020 WL

1700328, at *2 (C.D. Ill. Apr. 7, 2020) (motion to stay a federal case, pending this court’s

resolution of the very case now before us, denied where “[w]ithout ruling on the question directly,

the Court concludes it is unlikely that a state appellate court would rule that the [Compensation

Act] preempts [the Privacy Act]”). In addition, we are aware that numerous circuit courts in this

state have also generally considered this issue, and likewise appear to be unanimous in reaching

the same general conclusion. See Cothron, 2020 WL 3250706, at *6 (citing cases).

¶ 29    For the foregoing reasons, we answer the certified question in the negative and remand this

matter to the circuit court.

¶ 30    Certified question answered; cause remanded.




                                              - 15 -
No. 1-19-2398


                                  No. 1-19-2398


Cite as:                 McDonald v. Symphony Bronzeville Park LLC, 2020 IL App
                         (1st) 192398


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 2017-CH-
                         11311; the Hon. Raymond W. Mitchell, Judge, presiding.


Attorneys                Richard P. McArdle and Joseph A. Donado, of Seyfarth Shaw
for                      LLP, of Chicago, for appellant.
Appellant:


Attorneys                Ryan D. Andrews and J. Eli Wade-Scott, of Edelson PC, of
for                      Chicago, and J. Aaron Lawson, of Edelson PC, of San Francisco,
Appellee:                California, for appellee.


Amicus Curiae:           David M. Schultz, Gretchen Harris Sperry, and John P. Ryan, of
                         Hinshaw        &     Culbertson,       LLP,    of     Chicago,
                         for amici curiae Affected Illinois Employers.




                                      - 16 -